For Immediate Release May 5, 2011 Manulife delivering on strategic priorities, reports first quarter earnings of $985 million Quarterly Highlights: · Sales1 of wealth and insurance products targeted for growth up 22 per cent and 15 per cent, respectively, compared to first quarter 2010. · Asia generated substantial sales growth in targeted wealth and insurance products with wealth sales more than doubling and insurance sales increasing 27 per cent compared to first quarter 2010. · Record mutual fund sales in the U.S. of $3.5 billion and in Canada of $595 million. · Record funds under management2 of $478 billion. · Continued progress on obtaining state approvals of John Hancock Long-Term Care in-force price increases. · Ahead of timetable in reducing equity market and interest rate sensitivity3.Actions to reduce interest rate sensitivity in the liability segment resulted in a gain of $254 million after-tax in the quarter. · Fair value gains on oil and gas and real estate investments and favourable credit experience. · First quarter 2011 net income attributed to shareholders of $985 million and diluted earnings per share (excluding convertible instruments)4 of $0.54 despite much higher hedging costs relative to a year ago and the $151 million estimated net impact from P&C reinsurance claims related to the earthquake in Japan. · Strong capital levels with MLI MCCSR ratio of 243 per cent. · Adopted International Financial Reporting Standards (“IFRS”) effective January 1, 2011, which replaced prior Canadian Generally Accepted Accounting Principles (“GAAP”)5. TORONTO – Manulife Financial Corporation (“MFC”) today reported significant progress in its business strategy of building sales growth in targeted areas and reducing equity market and interest rate sensitivity during the first quarter ended March 31, 2011.The Company also reported strong capital levels and net income despite being impacted by the earthquake and related events in Japan. Net income attributed to shareholders was $985 million for the first quarter ended March 31, 2011. This equates to fully diluted earnings per share, excluding convertible instruments of $0.54 and return on common shareholders’ equity6 of 17.4 per cent.These results were generated despite much higher equity market hedging costs and events in Japan.For the first quarter of 2010, MFC reported net income attributed to shareholders of $1,224 million or $0.68 per share and return on common shareholders’ equity of 19.2 per cent. With less of our equity risk hedged in the prior year, the first quarter of 2010 results were higher due to substantial equity market gains and lower hedging costs. Chief Executive Officer Donald Guloien stated, "We are making excellent progress on our strategic plan: delivering sales in targeted lines, implementing hedging, improving product mix and profitability, maintaining very strong capital 1 Sales is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2 Funds under management is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 3 Earnings sensitivity to equity markets is defined as the impact of a 10 per cent decline in the market value of equity funds on the net income attributed to shareholders. Earnings sensitivity to interest rates is defined as the impact of a one per cent parallel decline in interest rates on the net income attributed to shareholders. 4 Diluted earnings per share, excluding convertible instruments is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 5 Unless otherwise specified, references to GAAP refer to Canadian GAAP prior to the adoption of IFRS for 2010 and earlier and IFRS for 2011 and beyond. 6 Return on common shareholders’ equity (“ROE”) is a non-GAAP measure. See ”Performance and Non-GAAP Measures” below. May 5, 2011 – Press Release Reporting First Quarter Results 1 levels and delivering good customer value and advice.We had strong sales growth in Asia and we continued to diversify our business in Canada which posted first quarter record sales across a broad spectrum of offerings.We see tangible signs of success from our repositioning efforts in the U.S., where record mutual fund sales were generated.We continue to reduce our sensitivity to equity markets and interest rates, while maintaining a strong capital position.” Chief Financial Officer Michael Bell observed, “We are making strong progress on our top priorities.We are ahead of our timetable on reducing interest rate and equity market sensitivities and when combined with MLI’s strong MCCSR ratio of 243 per cent, we continue to have a substantial cushion to mitigate the risk of adverse market conditions.Our actions taken to reduce interest rate sensitivity resulted in a significant earnings benefit, which along with favourable markets, supported our earnings this quarter of $985 million.These were strong results, particularly considering the substantially higher hedging costs and the charge from the P&C reinsurance claims in Japan.” SUMMARY OF HIGHLIGHTS Sales growth driven by our targeted growth products: · First quarter insurance sales of products targeted for growth were up 15 per cent compared to the first quarter of 2010 on a constant currency7 basis.Asia recorded 27 per cent sales growth of these products while the U.S. had 44 per cent growth compared to the first quarter 2010.Although insurance sales growth in Hong Kong was slower than last year, a new product launched in March is expected to drive improved sales in the remainder of 2011.Sales of targeted insurance products in Canada were down eight per cent, as the decline in large case Group Benefits’ sales more than offset strong sales in Individual Insurance. · First quarter wealth sales for products targeted for growth increased 22 per cent compared to the first quarter of 2010 on a constant currency basis, with a significant contribution from Asia, which more than doubled. Sales of wealth products targeted for growth include our Canadian and U.S. Mutual Fund businesses, which were up 68 per cent and 42 per cent, respectively, compared to first quarter of 2010. While we have ambitious growth plans for our 401(k) business in the U.S., the results this quarter were less than anticipated. Continue to maintain strong capital levels: · MLI’s MCCSR ratio of 243 per cent was down six points compared to fourth quarter of 2010. This was primarily due to a combination of debt maturity, phase-in impacts of IFRS Phase I and increased capital requirements for a related-party reinsurance agreement. Encouraging progress on John Hancock Long-Term Care in-force price increase requests: · Approvals of in-force price increases on retail business have been received from fifteen states. Making further progress on reducing equity market and interest rate sensitivity: · We are ahead of our timetable in reducing equity market and interest rate sensitivity. · An additional $8.5 billion of segregated funds guarantee value was added to the dynamic hedging program and $200 million of Tokyo stock price Index (“TOPIX”) macro hedges were added on March 10, 2011 (before the onset of the events in Japan). · We have reduced our net income sensitivity to a 100 basis point decline in interest rates, before offsets for gains and losses on AFS bonds, from $1.8 billion at year-end 2010 to $1.5 billion as at March 31, 2011. · We also reduced our net income sensitivity to a 10 per cent equity market decline by more than 20 per cent during the quarter. · Actions to lengthen the duration of assets backing policy liabilities in order to reduce interest rate sensitivity resulted in a gain of $254 million.These gains reflect the reduction in actuarial risk margins as a result of lower reinvestment risk. Investment related gains included $170 million of gains primarily from oil and gas, real estate, fixed income trading activities and favourable credit experience. Estimated reinsurance claims related to the earthquake in Japan reduced earnings by $151 million. 7Sales growth rates are quoted on a constant currency basis.Constant currency is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. May 5, 2011 – Press Release Reporting First Quarter Results 2 The expected cost of macro hedging for the first quarter of 2011 was $100 million, and due to strong North American equity market performance, generated approximately $138 million of additional costs. As the macro hedge program was initiated in the fourth quarter of 2010, there were no similar costs in the first quarter of 2010. FINANCIAL RESULTS First quarter 2011 net income attributed to shareholders was $985million compared to $1,224 million in the first quarter of 2010.First quarter 2011 results included $111 million related to the direct impact of equity markets and interest rates, a charge of $151 million related to the earthquake in Japan and a number of other notable items. These other notable items included: · $100 million of expected macro hedge costs in addition to the higher costs due to the strong North American equity markets, · $254 million of gains from actions to reduce interest rate exposure, reflecting the impact of lower risk margins required in the valuation of policy liabilities.Lower risk margins are required as a result of the improved match between the asset and liability cash flows, and · $170 million of gains primarily from fair value increases on oil and gas and real estate investments (in excess of the returns assumed in the valuation of the policy liabilities), as well as from fixed income trading activities and favourable credit experience. In addition to the items noted above, compared to the first quarter of 2010, earnings benefitted from lower new business strain in U.S. Insurance.However earnings were dampened by higher dynamic hedge costs and lower realized gains on equities held as available-for-sale (“AFS”). Notable items: C$ millions (unaudited) For the quarter ended March 31 Net Income attributed to shareholders $ $ Less direct impact of equity markets and interest rates(a): Variable annuity guarantee liabilities that are not dynamically hedged $ $ General fund equity investments supporting policy liabilities and fee income 30 23 Macro equity hedges, actual result relative to expected cost (b) ) - Fixed income re-investment assumptions used in the determination of policy liabilities 26 Loss on sale of AFS bonds ) - Total direct impact of equity markets and interest rates $ $ Net income excluding the direct impact of equity markets and interest rates8 $ $ Other notable items: Expected cost of macro equity hedges(b) ) - Estimated net impact of P&C reinsurance claims related to the earthquake in Japan ) - Favourable impact on policy liabilities related to activities to reduce interest rate exposures - Investment related gains including, fair value gains on oil & gas and real estate investments, gains on fixed income trading activities and favourable credit experience Refinements in assumptions used to value policy liabilities (c) 8 ) (a) For clarity, the direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions. The one exception is the loss on AFS bonds. (b) The total cost of macro equity hedges was $238 million and includes a $100 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions. The remaining $138million was reported as a direct impact of equity markets. (c) Refinements in assumptions used to value policy liabilities include a charge of $70 million of related to the refinement of methods and models in the quarter, offset by an update to the prior quarter’s estimate of policy liabilities upon completion of the detailed datamodels made available in the following quarter. 8 Net income excluding the direct impact of equity markets and interest rates is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. May 5, 2011 – Press Release Reporting First Quarter Results 3 U.S. GAAP results Net income in accordance with U.S. GAAP9for the first quarter of 2011 was $204 million, compared to $932 million in the first quarter of 2010.U.S. GAAP results included a number of notable items as outlined in the table below: Notable items: C$ millions (unaudited) For the three months ended March 31, Total macro hedging losses $ ) $ - Estimated net impact from P&C reinsurance claims related to the earthquake in Japan ) - Net loss on the sale of AFS bonds in the surplus segment ) - Net gain (loss) on variable annuity guarantees (a) ) (a) U.S. GAAP variable annuity results include the impact of the insurer’s own credit standing in the measurement of the liability. See “For variable annuity guarantee liabilities” in the table below. The first quarter 2011 U.S. GAAP results were $785 million lower than our results under IFRS.The primary differences in accounting bases relate to the measurement of policy liabilities including the impact of mark-to-market accounting, variable annuity guarantees and the amount of acquisition costs that can be deferred.A reconciliation of the major differences in net income between IFRS and U.S. GAAP for the first quarter is as follows: C$ millions (unaudited) For the quarter ended March 31, 2011 Net income attributed to shareholders in accordance with IFRS $ Non-controlling interests and participating policyholders’ income under IFRS 4 Net income in accordance with IFRS $ Key earnings differences: For variable annuity guarantee liabilities $ ) Related to the impact of mark-to-market accounting and investing activities10 on investment income and policy liabilities ) For acquisition costs and other new business items ) Changes in actuarial methods and assumptions and other differences Total earnings differences $ ) Net income in accordance with U.S. GAAP $ Total equity in accordance with U.S. GAAP11is approximately $6.4 billion higher than under IFRS as at March 31, 2011. The primary reason for the difference is that the unrealized gains on fixed income investments are reported in equity under U.S. GAAP, but where the investments are supporting policy liabilities, these accumulated unrealized gains are largely offset in the valuation of the policy liabilities under IFRS12. The fixed income investments have significant unrealized gains as a result of the current low levels of interest rates, along with the cumulative earnings differences result in materially higher U.S. GAAP equity. Equity market risk exposure measures As at March 31, 2011, for a 10 per cent decline in equity markets, it was estimated that approximately 59 to 65 per cent of the underlying earnings sensitivity to equity markets would be offset by hedges.The lower end of the range assumes that the dynamic hedge assets would cover 80 per cent of the loss from the dynamically hedged variable annuity guarantee liabilities and the upper end of the range assumes the dynamic hedge assets would completely offset the loss from the dynamically hedged variable annuity guarantee liabilities. The range at December 31, 2010 was 50 to 55 per cent. As previously communicated ourgoal is to have approximately 60 per cent of the underlying earnings sensitivity to equity markets offset by hedges by the end of 2012 and 75 per cent by the end of 2014. The Company intends to achieve this goal through a combination of time-scheduled and market-trigger based actions. 9 Net income in accordance with U.S. GAAP is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 10 Until the new IFRS standard for insurance contracts is effective, the requirements under prior Canadian GAAP for the valuation of insurance liabilities (CALM) will be maintained.Under CALM, the measurement of insurance liabilities is based on projected liability cash flows, together with estimated future premiums and net investment income generated from assets held to support those liabilities 11Total equity in accordance with U.S. GAAP is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 12Until the new IFRS standard for insurance contracts is issued and effective, the accounting policy for the Company is based on prior Canadian GAAP. May 5, 2011 – Press Release Reporting First Quarter Results 4 During the first quarter of 2011, we: · Expanded our dynamic hedging strategy by initiating dynamic hedging for $8.5 billion of in-force variable annuity guarantee values, and · Increased our macro hedging strategy by shorting on March 10, 2011 approximately $200 million of equity TOPIX futures contracts. As at March 31, 2011, a 10 per cent decline in the market value of equity funds was estimated to reduce net income attributed to shareholders by between $490 and $580 million, representing a reduction in the sensitivity of more than 20 per cent from year-end 2010. The following chart illustrates the risk sensitivity improvement of the impact of a 10 per cent change in the market value of public equities made in the first quarter. Tables in the Risk Management section of our MD&A also include an estimate of the impact of 20 and 30 per cent changes in public equity markets. Potential impact on annual net income attributed to shareholders of a 10 per cent change in public equity markets(a) (C$ millions) 10 per cent decline 10 per cent increase As at Mar. 31, 2011 Dec.31, 2010 Mar. 31, 2011 Dec. 31, 2010 Underlying sensitivity of net income attributed to shareholders(b),(c) $ ) $ ) $ $ Impact of macro hedge assets and dynamic hedge assets assuming the change in the value of the dynamic hedge assets completely offset the change in the dynamically hedged variable annuity guarantee liabilities ) ) Net impact assuming the change in the value of the hedge assets completely offsets the change in the dynamically hedged variable annuity guarantee liabilities $ ) $ ) $ $ Impact of assuming the change in the value of the hedge assets does not completely offset the change in the dynamically hedged variable annuity guarantee liabilities(d) Net impact assuming the change in the value of the hedge assets does not completely offset the change in the dynamically hedged variable annuity guarantee liabilities(d) $ ) $ ) $ $ Percentage of underlying earnings sensitivity to movements in equity markets that is offset by hedges if dynamic hedges ·completely offset related liability changes 65
